2013 IL 115473

                             IN THE
                        SUPREME COURT
                               OF
                      THE STATE OF ILLINOIS


                    (Docket No. 115473)
     THE BOARD OF EDUCATION OF ROXANA COMMUNITY
     SCHOOL DISTRICT No. 1, Appellant, v. THE POLLUTION
               CONTROL BOARD et al., Appellees.

                      Opinion filed November 21, 2013.

        JUSTICE KARMEIER delivered the judgment of the court, with
     opinion.
        Chief Justice Garman and Justices Freeman, Thomas, Kilbride,
     and Theis concurred in the judgment and opinion.
        Justice Burke took no part in the decision.



                                   OPINION

¶1       The issue in this case is whether the appellate court ruled correctly
     when it concluded that it lacked jurisdiction to entertain an appeal by
     the Board of Education of Roxana Community School District No. 1
     (the Board of Education) from decisions of the Pollution Control
     Board which denied the Board of Education’s petitions to intervene
     in 28 separate proceedings for certification of certain facilities as
     “pollution control facilities” and granted the subject certifications.
     The basis for the appellate court’s ruling was that judicial review of
     a Pollution Control Board decision to issue, refuse to issue, deny,
     revoke, modify or restrict a pollution control certificate is governed
     by section 11-60 of the Property Tax Code (35 ILCS 200/11-60 (West
     2010)). Under that provision, appeals must be filed in circuit court,
     not the appellate court, and can only be brought by applicants for or
     holders of the certificates, classifications into which the Board of
     Education did not fall. 2012 IL App (4th) 120174-U.
¶2       One justice dissented. He believed the Board of Education should
     have been permitted to prosecute this appeal pursuant to section 41
     of the Environmental Protection Act (415 ILCS 5/41 (West 2010)),
     which permits appeals directly to the appellate court by, inter alios,
     “any party adversely affected by a final order or determination of the
     Board.”
¶3       Following entry of the appellate court’s judgment, the Board of
     Education petitioned this court for leave to appeal. Ill. S. Ct. R. 315
     (eff. Feb. 26, 2010). We granted the petition. For the reasons that
     follow, we now affirm.

¶4                               BACKGROUND
¶5        The facts necessary for resolution of this appeal are
     straightforward and undisputed. A company known as WRB
     Refining, LP (WRB), owns the Wood River Petroleum Refinery in
     Madison County. Following major renovations to the refinery, WRB
     submitted separate applications to the Illinois Environmental
     Protection Agency (IEPA) pursuant to section 11-25 of the Property
     Tax Code (35 ILCS 200/11-25 (West 2010)) to have 28 of the
     refinery’s systems, methods, devices, and facilities certified as
     “pollution control facilities” within the meaning of section 11-10 of
     the Code (35 ILCS 200/11-10 (West 2010)). WRB sought those
     certifications because, if approved, they would result in a preferential
     tax assessment of the subject systems, methods, devices and facilities.
     See 35 ILCS 200/11-5, 11-15, 11-20 (West 2010).
¶6        WRB filed its 28 applications in October of 2010. The following
     August, the IEPA recommended to the Pollution Control Board that
     it approve two of WRB’s certification requests. The Board accepted
     the IEPA’s recommendations and certified the two entities at issue as
     pollution control facilities.
¶7        Shortly thereafter, the Board of Education filed separate petitions
     for leave to intervene in the two proceedings where certification had
     been granted. The Board of Education argued that the particular
     applications submitted by WRB failed to satisfy statutory
     requirements under the Property Tax Code and that it had a legally
     cognizable interest in challenging the sufficiency of the applications



                                       -2-
       because issuance of the certifications would ultimately deprive it of
       tax revenue.
¶8          The Pollution Control Board considered and denied the Board of
       Education’s petitions to intervene, reasoning that because the
       certifications in the two matters had already been issued, the Board
       of Education’s petitions were now moot. The Board of Education
       asked the Pollution Control Board to reconsider that decision. While
       the requests to reconsider were pending, the IEPA recommended that
       the Pollution Control Board also approve WRB’s applications to
       certify the remaining 26 systems, methods, devices, and facilities as
       “pollution control facilities.”
¶9          Before the Pollution Control Board took action in these remaining
       26 cases, the Board of Education filed petitions for leave to intervene
       in each of them. Those petitions, filed in December of 2011, were
       premised on the same arguments asserted by the Board of Education
       in the initial two cases.
¶ 10        Both the IEPA and WRB objected, arguing that under the
       statutory and regulatory scheme governing certification of pollution
       control facilities, the Board of Education had no right to intervene.
       The Board of Education responded by filing a joint reply addressed
       to all 28 proceedings. In that reply, the Board of Education challenged
       the Pollution Control Board’s view that its petitions to intervene in
       the initial two cases were moot. It also argued that it possessed a
       legally cognizable basis for intervening and that the Pollution Control
       Board had authority under the law to permit it to intervene. In
       addition, it took issue with the substance of the Pollution Control
       Board’s decision to issue pollution control facility certifications in the
       initial two proceedings.
¶ 11        In a detailed and unanimous order entered January 19, 2012, the
       Pollution Control Board denied reconsideration. Within the time
       permitted by law, the Board of Education sought administrative
       review of the Pollution Control Board’s decision in the appellate
       court pursuant to section 41 of the Illinois Environmental Protection
       Act (415 ILCS 5/41 (West 2010)). In the interim, the Pollution
       Control Board entered a separate order, also detailed and also
       unanimous, denying the Board of Education’s petitions to intervene
       in the remaining 26 proceedings and granting WRB’s applications for
       pollution control facility certification in each of those cases. The
       Board of Education sought administrative review of that decision as



                                          -3-
       well, and, on the Board of Education’s motion, the appellate court
       consolidated both appeals.
¶ 12       As noted at the outset of this opinion, the appellate court, with
       one justice dissenting, dismissed the Board of Education’s
       consolidated appeal on the grounds that it lacked jurisdiction to
       consider it. The appellate court opined that section 41 of the Illinois
       Environmental Protection Act, the provision invoked by the Board of
       Education in seeking direct administrative review by that court, was
       inapplicable here. Section 41 is the general provision for judicial
       review of final decisions of the Pollution Control Board, and it
       provides that such appeals may be brought by, inter alios, “any party
       adversely affected by a final order or determination of the Board.”
       The appellate court noted, however, that the legislature has
       promulgated a separate and more specific provision for appeals in
       proceedings involving the Pollution Control Board’s “issuance,
       refusal to issue, denial, revocation, modification or restriction of a
       pollution control certificate,” which is the type of proceeding from
       which this appeal emanated. That provision is section 11-60 of the
       Property Tax Code (35 ILCS 200/11-60 (West 2010)). By its terms,
       section 11-60 authorizes appeals from such decisions only by
       applicants for or holders of pollution control facility certificates who
       are aggrieved by the Board’s decision. The Board of Education is
       neither an applicant for or holder of a pollution control facility
       certificate. Moreover, such appeals are subject to the regular
       provisions of the Administrative Review Law (735 ILCS 5/3-101 et
       seq. (West 2010)). Unlike section 41 of the Illinois Environmental
       Protection Act, there is no mechanism for bringing such appeals
       directly to the appellate court. They must be initiated, instead, in the
       circuit court. 735 ILCS 5/3-104 (West 2010).
¶ 13       In the appellate court’s view, section 11-60 of the Property Tax
       Code rather than section 41 of the Illinois Environmental Protection
       Act must take precedence in cases such as this for two basic reasons.
       First, to hold otherwise would mean that the court “would be
       essentially disregarding the specific and narrow guidance provided by
       section 11-60,” a course that would not only run afoul of the “long
       held principle that the appellate court must construe a statute as a
       whole so that no part is rendered meaningless or superfluous,” but
       could also “produce absurd results in that it could conceivably allow,
       at a minimum, applicants seeking a pollution-control-facilities
       certification to engage in forum shopping any potential appeal in


                                         -4-
       either the circuit court or appellate court.” 2012 IL App (4th)
120174-U, ¶ 25. Second, applying section 11-60 of the Property Tax
       Code rather than section 41 of the Illinois Environmental Protection
       Act to proceedings such as these, which were brought under the
       Property Tax Code, is compelled by the “well-settled axiom of
       statutory interpretation that the general must yield to the specific.” Id.
       ¶ 26.
¶ 14       One justice dissented. Contrary to his colleagues in the majority,
       he believed that the Board of Education should be permitted to appeal
       pursuant to section 41 of the Illinois Environmental Protection Act.
       He would have allowed the appeal, reversed the Pollution Control
       Board’s decisions, and reversed and remanded to the Pollution
       Control Board with directions to grant the Board of Education’s
       petitions for leave to intervene and to conduct further hearings on the
       merits. 2012 IL App (4th) 120174-U, ¶ 45 (Appleton, J., dissenting).

¶ 15                                 ANALYSIS
¶ 16        In its appeal to our court, the Board of Education argues that the
       appellate court’s jurisdictional analysis was incorrect as a matter of
       law and that section 41 of the Illinois Environmental Protection Act
       provides a proper basis for challenging the Pollution Control Board’s
       decisions through direct appeal to the appellate court, as the
       dissenting justice had reasoned. It then goes on to assert that the
       Pollution Control Board erred when it denied the Board of Education
       permission to intervene in the pollution control facility certification
       proceedings, that the Pollution Control Board erred when it
       concluded that the Board of Education’s petitions to intervene in the
       first two proceedings were moot, and that the Pollution Control Board
       erred in certifying the subject facilities as pollution control facilities.
¶ 17        We begin with the question of the appellate court’s jurisdiction.
       Whether the appellate court has jurisdiction to consider an appeal
       presents a question of law which we review de novo. Gardner v.
       Mullins, 234 Ill. 2d 503, 508 (2009); In re A.H., 207 Ill. 2d 590, 593
       (2003). In this case, we agree with the appellate court’s conclusion
       that it lacked jurisdiction to consider the Board of Education’s
       appeals. We do so, however, based on different reasoning.
¶ 18        It is undisputed that under the statutory scheme implemented by
       the General Assembly, the Board of Education’s only direct path to
       the appellate court for administrative review of the Pollution Control
       Board’s decisions in these 28 cases is through section 41 of the

                                          -5-
       Illinois Environmental Protection Act (415 ILCS 5/41 (West 2010)).
       Unless the Board of Education can avail itself of that statute, its
       appeal is doomed, for the appellate court has jurisdiction to review
       administrative decisions only as provided by law (Ill. Const. 1970,
       art. VI, § 6; Town & Country Utilities, Inc. v. Illinois Pollution
       Control Board, 225 Ill. 2d 103, 121 (2007); People ex rel. Madigan
       v. Illinois Commerce Comm’n, 394 Ill. App. 3d 382, 386 (2009)), and
       the only other mechanism for obtaining judicial review of decisions
       by the Pollution Control Board in administrative proceedings
       involving certification of pollution control facilities is section 11-60
       of the Property Tax Code (35 ILCS 200/11-60 (West 2010)). As the
       appellate court here noted and as we have just pointed out, the
       express terms of that statute authorize appeals in such proceedings
       only by applicants for or holders of pollution control facility
       certificates who are aggrieved by the Board’s decision, categories into
       which the Board of Education does not fall, and, in any case, such
       appeals must be brought in circuit court. There is no statutory
       authorization for litigants to skip ahead and go directly to the
       appellate court.
¶ 19        While the appellate court majority in this case was of the view
       that section 11-60 of the Property Tax Code leaves no room for resort
       to section 41 of the Illinois Environmental Protection Act in cases
       involving certification of pollution control facilities, we need not go
       that far in resolving the particular case before us today. That is so
       because even if section 41 were not completely supplanted by section
       11-60 with regard to appeals in such cases, it still would be of no aid
       to the Roxana Board of Education here.
¶ 20        Section 41 provides for appeals by “[a]ny party to a Board
       hearing, any person who filed a complaint on which a hearing was
       denied, any person who has been denied a variance or permit under
       this Act, any party adversely affected by a final order or determination
       of the Board, and any person who participated in the public comment
       process under subsection (8) of Section 39.5 of this Act.” 415 ILCS
       5/41 (West 2010)). In its arguments before our court, the Board of
       Education contends that it falls within the fourth of these categories
       and qualifies as “any party adversely affected by a final order or
       determination of the Board.” It does not. Our court has specifically
       held that to be a “party” within the meaning of the fourth category of
       section 41, one must have been an actual party of record in the
       underlying proceedings before the Board. Lake County Contractors


                                         -6-
       Ass’n v. Pollution Control Board, 54 Ill. 2d 16, 21 (1973); People v.
       Pollution Control Board, 113 Ill. App. 3d 282, 291 (1983), rev’d on
       other grounds sub nom. Pioneer Processing, Inc. v. Environmental
       Protection Agency, 102 Ill. 2d 119 (1984). This is consistent with the
       general rule that administrative review is limited to parties of record
       before the administrative agencies and then only when their rights,
       duties or privileges are adversely affected by the decision. See, e.g.,
       Williams v. Department of Labor, 76 Ill. 2d 72, 78 (1979); Robinson
       v. Regional Board of School Trustees, 130 Ill. App. 3d 509, 512-13
       (1985). Because the Board of Education was denied leave to intervene
       in these proceedings, it is not and cannot be deemed to have ever been
       a party to the litigation. In re Veatch, 93 Ill. App. 3d 413, 415 (1981).
       Accordingly, the fourth clause of section 41 could not afford it any
       basis for seeking administrative review in the appellate court.1
¶ 21        In urging the exercise of jurisdiction, the dissenting appellate
       court justice argued that this matter might actually fall within the
       third clause of section 41, which permits appeals by “any person who
       filed a complaint on which a hearing was denied,” but that contention
       is without merit. The Board of Education did not file a “complaint on
       which a hearing was denied.” It did not file a complaint at all. In civil
       matters, a “complaint” is generally understood to mean the initial
       pleading that starts an action, states the basis for the plaintiff’s claim,
       and sets forth the demand for relief. Black’s Law Dictionary 323 (9th
       ed. 2009). The proceedings at issue here were initiated by
       applications for pollution control facility certificates. Those were
       filed by WRB, not the Board of Education. The Board of Education
       simply requested leave to intervene. There is no meaningful sense in
       which a petition to intervene can be considered a complaint. The
       contrary view taken by the appellate court in Citizens Against the



           1
            In Reed-Custer Community Unit School District No. 255-U v.
       Pollution Control Board, 232 Ill. App. 3d 571 (1992), a panel of the
       appellate court relied on the fourth clause of section 41 to assert
       jurisdiction over a school district’s appeal of the Pollution Control Board’s
       denial of its attempt to revoke a company’s pollution control facility
       certification. Significantly, the appellate court did not consider whether the
       law permitted third parties to seek revocation of a certificate, and no
       challenge was raised to its jurisdiction under section 41. It is therefore scant
       authority for the Board of Education’s position in this case. In any event,
       to the extent that it is inconsistent with our holding today, it is overruled.

                                             -7-
       Randolph Landfill (CARL) v. Pollution Control Board, 178 Ill. App.
3d 686, 692 (1988), is untenable, and we reject it.
¶ 22       The dissenting appellate court justice’s interpretation of the law
       must be rejected for another reason as well. Although he contends
       that appeals in certification proceedings are properly brought directly
       to the appellate court when they are prosecuted by third parties, he
       does not dispute that when the appeal is brought by an actual
       applicant for or holder of a certificate, it must be pursued in circuit
       court. 2012 IL App (4th) 120174-U, ¶ 40 (Appleton, J., dissenting).
       The dissenting justice’s approach would thus create a situation in
       which the particular court to which an appeal must be brought would
       differ depending on the particular litigant who brought it.
¶ 23       We are unaware of any other situation in Illinois law where this
       occurs, and we can conceive of no sound reason why the legislature
       would possibly have wanted to create such a dual-track system with
       respect to appeals in pollution control facility certification
       proceedings. We therefore agree with the appellate court majority that
       such a construction of the law would yield absurd results and must be
       rejected.
¶ 24       Finally, and in any case, a court’s refusal to entertain an appeal
       from the denial of petitions to intervene in administrative proceedings
       cannot be error if the entity seeking to appeal had no right to
       intervene to begin with. In this case, the Board of Education failed to
       show that it had any such right. Under the law, the question of
       whether a system, method, construction, device, building, etc.,
       qualifies as a pollution control facility within the meaning of section
       11-10 of the Property Tax Code (35 ILCS 200/11-10 (West 2010)) is
       a technical one between the entity seeking certification and state
       regulatory officials. See 35 ILCS 200/11-20, 11-25, 11-30 (West
       2010). The General Assembly made no provision for involvement of
       any other parties in the certification process. Nor has the Pollution
       Control Board. There is nothing in the applicable administrative
       regulations authorizing participation by third parties in the pollution
       control facility certification process. See 35 Ill. Adm. Code 125.200
       to 125.216 (2005).
¶ 25       We recognize, of course, that legitimate concerns may arise when
       the only parties permitted to participate in the regulatory process are
       regulators and the companies they regulate. That, however, is a matter
       for the General Assembly. The responsibility for the wisdom of
       legislation rests with the legislature, and courts may not rewrite

                                        -8-
       statutes to make them consistent with the court’s idea of orderliness
       and public policy. People v. Carpenter, 228 Ill. 2d 250, 270-71
       (2008).
¶ 26       We must also point out that under this state’s property tax system,
       taxing bodies such as the Board of Education have been given some
       voice in how certified pollution control facilities within their borders
       are ultimately taxed. It is simply not at the certification stage. It
       comes later, when the Department of Revenue actually assesses the
       value of those facilities. At that point, any person aggrieved by the
       assessment may apply for review and correction of the assessment
       and ask for a hearing on the matter. 35 ILCS 200/8-35(a) (West
       2010); 86 Ill. Adm. Code 110.110 (1996). That stage had not yet been
       reached in this case. Even if it had, review in such proceedings lies in
       the circuit court. The law does not authorize direct review by the
       appellate court, as the Board of Education sought here. 35 ILCS
       200/8-40 (West 2010).

¶ 27                                 CONCLUSION
¶ 28       For the foregoing reasons, we hold that the appellate court did not
       err when it dismissed the Board of Education’s appeal for lack of
       jurisdiction. In light of this conclusion, there is no need to address the
       Board of Education’s remaining arguments. The judgment of the
       appellate court is affirmed.

¶ 29       Affirmed.




                                          -9-